Citation Nr: 1142372	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood associated with bilateral sensorineural hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This appeal to the Board of Veterans Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for the adjustment disorder with depressed mood and denied a TDIU.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO issued a statement of the Case (SOC) in April 2008.  In May 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board.  In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in August 2008, the Veteran cancelled his hearing request.  After receipt of additional evidence, the RO continued to deny the claims (as reflected, most recently, in a February 2010 supplemental SOC (SSOC)).  

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

With regard to the Veteran's claim for an increased rating for the adjustment disorder with depressed mood, the most recent VA examination for psychiatric disability was in August 2006.  In the September 2011 Appellant's Brief, the Veteran's representative argued that the symptoms associated with the adjustment disorder with depressed mood had increased in severity since the August 2006 psychiatric evaluation.  The Board notes that subsequent VA treatment records document continued treatment for the psychiatric disability and suggest an increase in severity of symptomatology.  On these facts, the Board finds that the medical evidence currently of record is inadequate to resolve this claim on appeal, and that further examination, with findings responsive to the applicable rating criteria, and appropriate medical opinions, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Pertinent to the claim for a TDIU, the Board points out that, as determination as to whether an increased rating for the adjustment disorder with depressed mood clearly could impact the assignment of a TDIU, these matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board also notes that further development of  the claim for a DIU is warranted.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at  least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38  C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

In this case, the Veteran has been granted service connection for bilateral sensorineural hearing loss (rated as 60 percent disabling); for adjustment disorder with depressed mood (rated as 30 percent disabling) and tinnitus (rated as 10 percent disabling).  His combined rating is 80 percent.  Thus, the minimum percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU are met.  However, the question of whether the service-connected disabilities render him unemployed has been sufficiently resolved.  

In a July 2006 physician's questionnaire, a psychiatrist indicated that the Veteran had both occupational and social impairment with reduced reliability and productivity and occupational and social impairment with deficiencies in most areas.  However, the psychiatrist indicated that the Veteran was not unemployable due to his service-connected psychiatric condition.  

In connection with an August 2006 VA mental disorders examination, Dr. F., a psychologist, found that the Veteran had moderate symptoms associated with his adjustment disorder which was secondary to his hearing loss and tinnitus.  The psychologist concluded that these symptoms would make it quite difficult for the Veteran to function in any meaningful capacity at a work setting.  

In connection with a September 2006 VA audiological evaluation, an audiologist commented that the Veteran's hearing loss and tinnitus would result in his having difficulty understanding conversation and in using the telephone at the workplace.  However, the audiologist concluded that the hearing loss and tinnitus disabilities would not prevent the Veteran from being employed.

Thus, given the conflicting opinions as to the Veteran's psychiatric disability, and as there is still no medical opinion of record that addresses all of the Veteran's service-connected disabilities in connection with the claim for a TDIU, the medical evidence of record does not adequately resolve this matter.  Hence, further medical examination and opinion with respect to this claim-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would also be helpful.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric and general medical examinations, by appropriate medical professionals, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for a higher rating for adjustment disorder with depressed mood, and/or the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  Additionally, the RO's adjudication of the claim for increased rating should include consideration of whether staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO's letter should explain how to establish entitlement to a TDIU due to service-connected disabilities.  The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's adjustment disorder with depressed mood, and an explanation of what the score means.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After the psychiatric examination report is associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and physical acts required for substantially-gainful employment.  

Then, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.  If so, the examiner should provide the approximate date on which the Veteran was rendered unemployable due to service-connected disabilities.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for adjustment disorder with depressed mood, as well as the claim for a TDIU. 
If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims for increase) and legal authority (to include, in connection with the increased rating claim, whether staged rating, pursuant to Hart (cited above) is appropriate.)

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


